DETAILED ACTION
	In Reply filed on 12/28/2020 Claims 1- 2, 4- 6, 8, 11, 13- 14, 17, and 21- 33 are pending. Claims 33 is newly added. Claims 1- 2, 4- 6, 8, 11, 13- 14, 17, and 21- 33 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes that the term “evaporation rate” in claims 2 and 11 is referring to the rate at which the water is evaporated from the particulate material, where the vaporized water particles are released to the ambient air of the closed build chamber. Based on [0042, 0103] of the instant specification, an increased concentration of water in the ambient air causes a decreased rate of evaporation of the water from the particulate material.
The term “water glass” in claims is interpreted as sodium silicate.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry Finerman on 04/08/2021.



Claim 1 A method for producing 3D components comprising the steps of: 
applying a particulate material in layers to a building platform in a closed build space and 
selectively applying a printing fluid, 
wherein the applying and selectively applying steps are repeated until [[a]]the three-dimensional component is obtained, wherein the method includes flowing an air through the closed build space and the air in the closed build space is regulated to a temperature of 15 °C to 40 °C and relative humidity of 50% to 90%;
wherein 
the particulate material includes water-insoluble particles;
air currents in an interior of the build space are controlled with a pipe, a diffusor, or a baffle plate;
the method includes measuring a moisture level of the closed build space; and 
the method includes drying a water glass binder from a dissolved state to form water glass bridges that bind together the particulate material to form the three-dimensional component. 

Claim 2 The method according to Claim 1, wherein the printing fluid comprises an aqueous binder, and 

Claim 3 (Cancelled):

Claim 4 (Previously Presented): The method of claim 1, wherein the temperature is set to a value from 18 °C to 40 °C.

Cancel)

Claim 6 The method of claim 1, wherein the particulate material is selected from the group consisting of sand, metal, polymers, ceramic, wood, cellulose, lactose, salts, carbon, 

Claim 7 (Cancelled)

Claim 8 (Previously Presented): The method of claim 1, wherein the particulate material includes a water-soluble binder as a powdered binding agent and water-insoluble particles.

Claim 9 (Cancelled):

Claim 10 (Cancelled):

Claim 11 (Previously Presented): The method of claim 2, wherein the evaporation rate of the water is reduced with respect to the conditions at room temperature (21 °C) and at a humidity outside the closed build space.

Claim 12 (Cancelled)

Claim 13 (Previously Presented): The method of claim 4, wherein the temperature is set to a value from 30 °C to 35 °C.

Claim 14 The method of claim 1 [[5]], wherein the air currents have a predetermined temperature and a predetermined relative humidity.

Claim 15 (Cancelled):

Claim 16 (Cancelled):

Claim 17 The method of claim 14, wherein 
the particulate material is selected from the group consisting of sand, metal, polymers, ceramic, wood, cellulose, lactose, salts, carbon, hard materials, glasses, cement and gypsum; and
the printing fluid comprises aqueous binder [[is]] selected from the group consisting of water, alcohols, esters, ethers, acetates, ketones, amides, aldehydes, benzene, acrylates, styrene, epoxies, polyols, isocyanates, novolaks, resols, polyesters, peroxides, succinates, aromatics, aliphatics and hydrocarbons.

Claim 18 (Cancelled)

Claim 19 (Cancelled)

Claim 20 (Cancelled)

Claim 21 (Previously Presented): The method of claim 1, wherein the build space is tightly sealed so that the relative humidity and the temperature are more constant and more easily regulated.

Claim 22 (Cancel) 

printing fluid comprises an aqueous binder that includes a water-soluble binder, wherein the water-soluble binder is a powdered binding agent dissolved in water.

Claim 24 (Previously Presented): The method of claim 1, wherein a temperature of an interior of the build space is controlled by an air heating unit or an IR emitting unit.

Claim 25 The method of claim 14, wherein the 3-D components are built in a device having an insulation, 

Claim 26 A method for producing one or more 3D components comprising the steps of:
	applying a layer of particulate material, including water-insoluble particles, to a building platform in a closed build space; and
	selectively applying an aqueous binder comprising a water glass binder,
	wherein the applying and selectively applying steps are repeated until a three-dimensional component is obtained; 
	wherein the method includes drying the water glass binder from a dissolved state to form water glass bridges,
	the water-insoluble particles are bound together by the water glass bridges to form the three-dimensional component, and
	an air in the closed build space is temperature and humidity regulated;
		wherein an air in the closed build space is regulated to a temperature of 15 °C to 40 °C and relative humidity of 50% to 90%;
	wherein the method includes adding moisture into the closed build space by blowing air from an air conditioning unit into the closed build space using diffusers.

Claim 27 (Cancel) 

Claim 28 The method of claim 23, wherein 

Claim 29 The method of claim 1, wherein the method includes 

Claim 30 (Cancel) 

Claim 31 (Cancel) 

Claim 32 (Cancel) 

Claim 33 The method of claim 1, wherein
the particulate material is selected from the group consisting of sand, metal, polymers, ceramic, wood, cellulose, lactose, salts, carbon, glasses, cement and gypsum; and
the particulate material includes the water glass 






Reasons for Allowance
Claims 1- 2, 4, 6, 8, 11, 13- 14, 17, 21, 23- 26, 28- 29, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method for producing 3D components comprising the steps of applying a particulate material in layers to a building platform in a closed build space and  selectively applying an aqueous binder a printing fluid, wherein these steps the applying and selectively applying steps are repeated until the three-dimensional component is obtained, wherein the method includes flowing an air through the closed build space and the air in the closed build space is regulated to a temperature of 15 °C to 40 °C and relative humidity of 50% to 90%; wherein air currents in an interior of the build space are controlled with a pipe, a diffusor, or a baffle plate; the method includes measuring a moisture level of the closed build space; and the method includes drying a water glass binder from a dissolved state to form water glass bridges that bind together the particulate material to form the three-dimensional component as recited in amended claim 1.
The prior art does not teach or suggest a method for producing one or more 3D components comprising the steps of: applying a layer of particulate material, including water-insoluble particles, to a building platform in a closed build space; and selectively applying an aqueous binder comprising a water glass binder, wherein the method includes drying a the water glass binder from a dissolved state to form water glass bridges, the water-insoluble particles are bound together by the water glass bridges to form the three-dimensional component, and an air in the closed build space is temperature and humidity regulated; wherein 
The closest two references are USP 6905645 (“Iskra”) and US 2016/0158828 A1 (“Tanaka”). Neither reference teaches or suggests a method of 3D printing comprising: an air in the closed build space being regulated to a temperature of 15 °C to 40 °C and relative humidity of 50% to 90% and drying a water glass binder from a dissolved state to form water glass bridges that bind together the particulate material to form the three-dimensional component as recited in the independent claims. 
Iksra does contemplate controlling the rate and extent of drying between successive layers to improve binding in general but does not discuss the claimed ranges nor using water glass to form bridges between the particulate material. See Iskra Col. 2 lines 8- 26, Col. 26 lines 26- 30, Col. 36 lines 4- 10.
Tanaka teaches 3D printing the using water glass as a binder. [0077]. However, the closest Tanaka gets to the proposed claims is spraying a binder coated sand with water followed by drying. See [0055-0060]. Tanaka teaches using a water vapor to “spray” the binder coated sand, however the temperature of the vapor spray is not close to nor overlapping with the claimed range. [0056–0057]. Tanaka does not teach or suggest any humidity range and suggests a temperature above the claimed temperature range. Therefore, while Tanaka does acknowledge a similar binding concept, Claims 1 and 26 capture a distinct and more specific embodiment of the Tanaka concept. 
Furthermore, it would not have been obvious to one with ordinary skill in the art to optimize Iksra or Tanaka because the specification discusses unexpected results arising as a result of the combination of the water glass, temperature range, and humidity range. There is an unexpected result of being able to quickly dissolve greater amounts of water glass which then results in greater part strength (based on [0104] of specification); and there is an unexpected result of decreased evaporation rate due to the humidity and temperature, which allows for more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEITH S SHAFI/Primary Examiner, Art Unit 1744